DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6 are rejected under § 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 recites, in part, “a control unit configured to … “determine a determination region on a periphery of an original target among the stored plurality of pieces of the work data [and] set, when the determination region includes a piece of the work data whose position is higher than the original target, the piece of the work data whose position is higher than the original target as a new target.”  However, the claim omits to recite how the control unit must first be configured to determine the original target workpiece to be picked from the plurality of workpieces to be chosen before the determination region can be determined.  Similarly, the claim omits to recite how the control unit must first be configured to collect, compile, and compare data on the height of workpieces possible of being picked before determining a new target workpiece.  Therefore, claim 1 is indefinite as well as claims 2-4 and 6 which depend therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2006/0104788 to Ban et al. (Ban).  In regards to claim 1, Ban discloses an article picking system (10) comprising:
a detection portion (12) which is configured to detect at least a position of a plurality of articles (W) which are moved by a transfer apparatus (20) means (see ¶ [0025] describing a detecting section for detecting objects); and 
a control unit (38) (see ¶ [0028] describing a robot controller) configured to: 
create a plurality of pieces of work data, each piece of work data having at least position data corresponding to one of the plurality of articles (see ¶¶ [0034-0035] describing an image processing means for acquiring 3D data on workpieces); 
store the created plurality of pieces of the work data (see ¶¶ [0034-0035] describing a means for storing acquired 3D data); 
determine a determination region on a periphery of an original target among the stored plurality of pieces of the work data (see ¶¶ [0038-0040], [0042] describing a means for determining a whole model and partial models of a workpiece to be picked); 
set, when the determination region includes a piece of the work data whose position is higher than the original target, the piece of the work data whose position is higher than the original target as a new target (see ¶¶ [0044], [0070] describing a process for picking a superimposed or overlapping workpiece before the target workpiece to be picked); 
determine a new determination region which includes the new target and at least one periphery piece of the work data whose horizontal position is within a predetermined range of the new target (see ¶¶ [0034], [0044], [0070] describing a process for determining partial models of the new overlapping workpiece in order to reposition the transfer apparatus for the new picking operation); and 
determine a picking order of the plurality of articles by using the new target and the at least one peripheral piece of the work data (see ¶¶ [0068-0070] describing a process for determining the picking order of workpieces based on a pile of superimposed, overlapping workpieces).

In regards to claim 2, Ban further discloses that the control unit is further configured to: determine the determination region in response to size, a type, and quantity of the plurality of articles and condition of the plurality of articles moved by the transfer apparatus. See ¶¶ [0033-0036], [0068] (determining the partial models of a workpiece model based on the size, type and condition of workpieces in order to reposition the end effectors of the transfer apparatus).

In regards to claim 3, Ban further discloses that the position data includes height position data showing a position in a height direction, and horizontal position data showing a position in a direction orthogonal to the height direction, and the new determination region includes the at least one peripheral piece of the work data having the horizontal position data which is within the predetermined range with respect to the horizontal | position data of the new target. See ¶¶ [0034-0035], [0048] (acquiring 3D data on workpieces to be picked so as to determine whole models and partial models of target workpieces to be picked).

In regards to claim 6, Ban further discloses that the control unit is further configured to: determine the picking order so as to pick up the plurality of articles from a high position on the basis of the height position data of the new target of the at least one peripheral piece of the work data. See ¶¶ [0068-0070] (describing a process for determining the picking order of workpieces based on the position of overlapping workpieces).


Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowed for reasons similar to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655